In a suit brought in the district court of Dallas county by appellee, the Republic National Bank of Dallas, against Tyler Commercial College and others, some of whom are appellants in this case, a compromise judgment was entered in said court, in which it was stipulated that all costs should be paid by the defendants. During the pendency of this suit, and before such compromise agreement, appellee sued out three writs of garnishment, and answers to these writs had been made. These writs of garnishment were directed against A. L. Slaughter, individually, A. L. Slaughter, trustee, and the State Bank  Trust Company. A. L. Slaughter, in his two capacities, answered said writ, showing that there was nothing in his possession in either capacity belonging to any of the defendants. The State Bank  Trust Company made the same answer as to all the defendants except one, in which it stated that it had in its possession, as collateral security to an indebtedness owing by the said defendant to said bank, stock certificates of the par value of $4,700 to secure an indebtedness of approximately $2,500, and claimed the right to hold said stock certificates for said indebtedness. No controverting answer had been filed by appellee to the answers to said writs of garnishment at the time the agreed judgment was entered. The garnishment cases were docketed in the same court in which the main suit was pending, and, on a hearing before the same judge who entered the agreed judgment in the main suit, judgment in the garnishment suit was entered, allowing the garnishees each a fee of $50 for filing such, answer, and taxed the cost of said garnishment suits, including these fees, against all of the defendants. This latter order was excepted to, and the appeal to this court perfected for a review of the said order in respect to the taxing of costs. Appellees were present and represented by attorney on this hearing. The only question involved on this appeal is whether the agreement that defendants were to pay all the costs embraced the costs in these ancillary proceedings. Th trial judge who entered the judgment in the main suit on the said agreement was the same judge who entered the judgment taxing the costs in the garnishment suit, and, as he concluded that the agreement for appellees to pay all the costs included both the costs in the main suit and the costs in the ancillary proceedings, we are of the opinion that this conclusion should not be disturbed by this court, and that the judgment should be affirmed. Affirmed.
 *Page 152